United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-41199
                          Conference Calendar



SALVADOR RIOS,

                                      Plaintiff-Appellant.


                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 2:04-CV-102
                         --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Salvador Rios, federal prisoner #08394-023, wrote a letter

about conditions at the Brooks County Detention Center on behalf

of himself and other inmates, which was treated as a complaint in

a civil rights action and dismissed without prejudice.        Rios

contends that federal officials subsequently mishandled his mail

and legal materials, thereby hindering his refiling of a proper

complaint.     Rios seeks a remand and an opportunity to file an

amended complaint.    However, he fails to identify any specific

defendant or violation of a constitutional right in connection

with the dismissed action.    He thus has identified no error in



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41199
                               -2-

the district court’s dismissal.   See 28 U.S.C.

§§ 1915(e)(2)(B)(ii), 1915A(b)(1).

     The judgment of the district court is AFFIRMED.